Petition for Writ of Mandamus and Prohibition Denied and Memorandum
Opinion filed June 20, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00458-CV



                        IN RE DAVID ILOANI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-57430

                        MEMORANDUM OPINION

      On June 6, 2019, relator David Iloani filed a petition for writ of mandamus
and writ of prohibition in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Beau A. Miller, presiding judge of the 190th District Court of Harris
County, to vacate his March 26, 2019 order appointing a receiver.

      Relator also has filed an emergency motion for temporary relief, asking for a
stay of the order appointing the receiver. See Tex. R. App. P. 52.10.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show that he has no adequate remedy at law, such as an appeal. In re
Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
A party seeking a writ of prohibition must show that (1) he has no other adequate
remedy at law, and (2) he is clearly entitled to the relief sought. See In re Lewis, 223
S.W.3d 756, 761 (Tex. App.—Texarkana 2007, orig. proceeding); In re Walker, No.
14-18-01078-CV, 2018 WL 6684309, at *1 (Tex. App.—Houston [14th Dist.] Dec.
20, 2018, orig. proceeding) (per curiam) (mem. op.).

      Relator had a right to pursue an interlocutory appeal of the March 26 order
appointing the receiver. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(1)
(Supp.). An interlocutory appeal is accelerated, and any notice of appeal was due
twenty days after the date the order was signed. Tex. R. App. P. 26.1(b), 28.1. When,
as here, the legislature has created the right to bring an interlocutory appeal, the
remedy is adequate. See In re Shkedy, No. 14–12–00972–CV, 2012 WL 5337204, at
*1 (Tex. App.–Houston [14th Dist.] Oct. 30, 2012, orig. proceeding) (mem. op.);
Sustainable Texas Oyster Res. Mgmt. L.L.C. v. Hannah Reef, Inc., 491 S.W.3d 96,
112 (Tex. App.—Houston [1st Dist.] 2016, pet. denied).



                                           2
        Because relator has or had an adequate remedy at law, we deny relator’s
petition for writ of mandamus and writ of prohibition, and motion for temporary
relief. That relator’s time for filing an interlocutory appeal may have passed does
not entitle him to mandamus relief.1


                                                   PER CURIAM


Panel consists of Justices Christopher, Jewell, and Zimmerer.




        1
           See In re Robertson, No. 14-16-01013-CV, 2017 WL 506807, at *2 (Tex. App.—Houston [14th
Dist.] Feb. 7, 2017, orig. proceeding) (per curiam) (mem. op.); In re Sims, No. 12–15–00190–CV, 2016
WL 4379490, at *1 (Tex. App.—Tyler Aug. 17, 2016, orig. proceeding) (mem. op.) (holding that the relator
could not attack the trial court’s ruling by writ of mandamus even if his appellate remedy was no longer
available); In re Hart, 351 S.W.3d 71, 77 (Tex. App.—Texarkana 2011, orig. proceeding) (holding that the
relator’s “[f]ailure to comply with the rules that would have given [relator] time to file his notice of appeal
was not a sufficient excuse to justify issuance of mandamus”) (internal quotations and citation omitted); In
re Pannell, 283 S.W.3d 31, 35–36 (Tex. App.—Fort Worth 2009, orig. proceeding) (denying mandamus
relief where the relator had other adequate legal remedies—direct appeal, restricted appeal, and bill of
review—but did not timely exercise those remedies).


                                                      3